Case: 4:20-mj-06092-CEH Doc #: 14 Filed: 07/01/20 1 of 1. PageID #: 37




                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

UNITED STATES OF AMERICA                       )       CASE NO. 4:20M6092
                                               )
                       Plaintiff               )       MAGISTRATE JUDGE
                                               )       GEORGE J. LIMBERT
               v.                              )
                                               )
                                               )       WAIVER OF RIGHTS PURSUANT TO
                                               )       SPEEDY TRIAL ACT OF 1984
JAYWUAN PEAVY                                  )
                                               )
                       Defendant               )




       Upon the Waiver executed by the United States of America and Defendant, Jaywuan

Peavy (Dkt. No. 13), and pursuant to Title 18 U.S.C. Section 3161(b) and Section 3161(h), the

Court finds that the ends of justice are served by granting such Waiver and outweigh the best

interest of the public and the Defendant in a speedy trial.

       Therefore, the time for the filing of an Indictment or Information is extended to

September 4, 2020.

       IT IS SO ORDERED.

Dated: July 1, 2020
                                                              /s/George J. Limbert
                                                              GEORGE J. LIMBERT
                                                              U.S. MAGISTRATE JUDGE
